Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0025], line 4, “such as such as” should be read as “such as”;
In paragraph [0034], line 13, “IHS 100 it” should be read as “IHS 100”;
In paragraph [0073], line 7, “identifier348” should be read as “identifier 348”;
In paragraph [0076], line 5, “portal the provides” should be read as “portal that provides”; and
In paragraph [0122], line 8, “trusted device 100” should be read as “ trusted device 407.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski et al. (US Patent No. US 9401905 B1, hereinafter “Kowalski”) in view of Goldman et al. (US PG Publication No. 2022/0035642 A1, hereinafter “Goldman”), further in view of Fairfax et al.  (US PG Publication No. 2019/0319807 A1, hereinafter “Fairfax”).
Regarding claim 1, Kowalski discloses a first Information Handling System (IHS) [a new smart device 22(new)], comprising: 
a processor; and 
a memory coupled to the processor, the memory having program instructions stored thereon, that, upon execution, cause the first IHS [a new smart device 22(new)] to: 
establish [Col. 7, lines 14-18, The user optionally then enters a complimentary start transfer command into the new smart device 22(new), which responds by sending a start transfer reply message 122 including device-binding information (HIDnew) to the old smart device 22(old).] a first connection with a second IHS [an old smart device 22(old)], wherein the second IHS is configured to establish a second connection with [Col. 8, lines 1-4, Next, after the old smart device 22(old) performs the signature generation operation, the old smart device 22(old) sends a transfer initiate message 130 to the authentication server 26 (FIG. 3).], and wherein  is configured to: 
receive device identification information of the first IHS from the second IHS [Col. 8, lines 2-6, The old smart device 22(old) sends a transfer initiate message 130 to the authentication server 26 (FIG. 3). The transfer initiate message 130 includes device-binding information (HIDnew) obtained from the new smart device 22((new), and the signature (SHIDnew).]; and
authenticate the device identification information against a database  [Col. 8, lines 7-18, Upon receipt of the transfer initiate message 130, the authentication service circuitry 102 of the authentication server 26 performs a signature confirmation operation 132 to make sure that the smart device 22(old) can be trusted. In particular, the authentication service circuitry 102 evaluates the signature (SHIDnew) based on the device-binding information (HIDnew), i.e., the authentication service circuitry 102 verifies that the signature (SHIDnew) was derived from the user PIN, the device-binding information (HIDnew), and the token seed of the soft token application in the old smart device 22(old).]; and 
in response to a successful authentication, establish a third connection with the workspace orchestration service. [Col. 8, lines 19-13, After the authentication service circuitry 102 confirms the signature (SHIDnew), the authentication service circuitry 102 provides a setup message 140 directing the dynamic seed circuitry 104 of the authentication server to prepare a new token seed for dynamic seed provision.;  Col. 8, lines 56-62, In response, the new smart device 22(new) sends a dynamic seed provisioning message 160 to the authentication server 26. In particular, the new smart device 22(new) uses one or more of the signatures (HIDnew, SHIDserver) as an authentication code and establishes communications with the dynamic seed provisioning circuitry 104 of the authentication server 26 using the network address.]
Kowalski does not appear to explicitly disclose a workspace orchestration service and a database provided by a manufacture of the first IHS. 
However, Goldman discloses a workspace orchestration service [a Desktop as a Service (DaaS)]. 
Kowalski and Goldman are considered to be analogous to the claimed invention because they are in the same field of network security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kowalski to incorporate the teachings of Goldman to provide a computing system autonomously provisioning at least a portion of a desktop as a service (DaaS) system that creates a catalog of virtual desktops to an account associated with a tenant of the computing system and one or more virtual desktops associated with a tenant within the computing device based on the catalog. [Goldman, Abstract, paragraphs [0004]-[0010]; [0009] In another example, a method of autonomously provisioning at least a portion of a desktop as a service (DaaS) system is provided. The method includes receiving, via a network interface, a request to add a catalog of virtual desktops to an account associated with a tenant of a computing service, and transmitting, in response to reception of the request, a plurality of requests to a computing service. The plurality of requests include at least one request to create a first virtual network associated with the tenant within the computing service, at least one request to connect the first virtual network to a second virtual network within the computing service, at least one request to create the catalog within the computing service, at least one request to create a connector, the connector being configured to couple one or more virtual desktops to a virtualization infrastructure, and at least one request to connect the connector to the first virtual network.]
Further, both of Kowalski and Goldman does not appear to explicitly disclose a database provided by a manufacture of the first IHS.
However, Fairfax discloses a database provided by a manufacture of the first IHS. [[0038] In some examples, when IoT devices such as IoT device 341 and IoT device 342 are manufactured, an attestation key pair is generated. In some examples, the attestation key pair includes an attestation private key and an attestation public key. In some examples, the private attestation key is burned into fuses and are not readable by software on the device. In some examples, the public key is also burned into fuses but is exportable and readable. In some examples, the IoT device is provisioned by provisioning service 394 when the IoT device is first activated by a customer. In some examples, during provisioning, the public attestation key is sent to authentication service 395 for ingestion into authentication service databases.]
Kowalski and Fairfax are considered to be analogous to the claimed invention because they are in the same field of network security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kowalski to incorporate the teachings of Fairfax to provide authentication and attestation of a device in response to an authentication request and to issue a short-term certification to be used to authenticate the device for other services. [Fairfax, [0017] Briefly stated, the disclosed technology is generally directed to device authentication and attestation. In one example of the technology, a request for a nonce from a device is received. In some examples, the nonce is sent in response to the request. In some examples, an authentication request that includes the nonce, a set of measurements associated with the device, and a cryptographic signature generated from a private key associated with the device is received. In some examples, the device is validated based on the authentication request. In some examples, in response to successful validation of the device, a short-term certificate is generated for the device.; [0018] Authentication and attestation of a device may be accomplished via verification of a set of measurements received from a device. The set of measurements may include a verifiable list of all software, including the versions of the software, running on the device, and a signature by a private key of the device. Upon successful authentication and attestation of the device, a short-term certificate may be issued to the device. The short-term may expire after a relatively short period of time, such as 24 hours. Until the short-term certificate expires, the short-term certification may be used to authenticate the device to other services.]

Regarding claim 2, the combination Kowalski, Goldman, and Fairfax discloses the first IHS of claim 1, wherein the second IHS is managed by the workspace orchestration service prior to the first connection [Kowalski, Col. 6, lines 38-43, Along these lines, prior to beginning the transfer process, the user of the old smart device 22(old) may authenticate with the authentication server 26 (also see FIG. 1) via a standard authentication method and establish a secure connection between the old smart device 22(old) and the authentication server 26.].

Regarding claim 3, the combination Kowalski, Goldman, and Fairfax discloses the first IHS of claim 1, wherein the program instructions upon execution, further cause the first IHS to: 
receive an orchestration code from the second IHS [Fairfax, [0129] At step 3, in some examples, authentication service 595 generates a cryptographically strong nonce to supply to device 501.], wherein the second IHS is configured to receive the orchestration code [nonce] from the workspace orchestration service and to transmit the orchestration code to the first IHS; and 
transmit the device identification information and the orchestration code encrypted with a first key to the second IHS [Fairfax, [0130] At step 4, in some examples, device 501 takes the nonce and stores it in the DR1 register of device 501. In some examples, device 501 then computes the final digest by executing the DR_Sign_ECC Security Complex operation.; [0131] At step 5, in some examples, device 501 sends this digest and signature, its public key, and the measurement list that device 501 used to authentication service 595 for validation.], wherein the second IHS is configured to forward the encrypted device identification information and orchestration code to the workspace orchestration service, and wherein the workspace orchestration service is configured to retrieve a second key corresponding to the first key and decrypt the encrypted device identification information and orchestration code using the second key. [Fairfax, [0132] At step 6, in some examples, authentication service 595 receives the data and then does a series of validation steps. In some examples, authentication service 595 starts the series of validation steps by looking up the public key in device DB 596 and validating that device 501 is a known device.]

Regarding claim 4, the combination Kowalski, Goldman, and Fairfax discloses the first IHS of claim 1, wherein the program instructions, upon execution, further cause the first IHS to: 
receive Transport Layer Security (TLS) or Secure Sockets Layer (SSL) data from the second IHS [Kowalski, Col. 8, lines 36-47, Upon receipt of the dynamic seed provisioning commence message 150, the old smart device 22(old) provides dynamic seed provisioning start message 152 to the new smart device 22(new). The dynamic seed provisioning start message 152 includes (i) the signature (SHIDnew) and (ii) a network address of the dynamic seed provisioning circuitry 104 of the authentication server 26 (e.g., a URL), and directs the new smart device 22(new) to enter a dynamic seed provisioning exchange directly with the authentication server 26 (i.e., token seed provisioning between the new smart device 22(new) and the authentication server 26 with no involvement of the old smart device 22(old)).; Col. 6, lines 33-38, It should be understood that, as the various components communicate with each other, these components can rely on particular secure protocols to prevent attackers from stealing information (e.g., a short-range wireless protocol such as Bluetooth, SSL communications, direct copper cabling, and so on).], wherein the second IHS is configured to receive the TLS or SSL data from the workspace orchestration service and to transmit the TLS or SSL data to the first IHS; and 
establish the third connection using the TLS or SSL data [Kowalski, Col. 8, lines 56-62, In response, the new smart device 22(new) sends a dynamic seed provisioning message 160 to the authentication server 26. In particular, the new smart device 22(new) uses one or more of the signatures (HIDnew, SHIDserver) as an authentication code and establishes communications with the dynamic seed provisioning circuitry 104 of the authentication server 26 using the network address.].

Regarding claim 5, the combination Kowalski, Goldman, and Fairfax discloses the first IHS of claim 1, wherein the database comprises a software entitlement database [Fairfax, [0134] At step 8, in some examples, authentication service 595 determines that the list of software is complete and ordered correctly. In some examples, authentication service 595 then asks update DB 597 for the list of software that is allowed to run on device 501.].

Regarding claim 6. the combination Kowalski, Goldman, and Fairfax discloses the first IHS of claim 1, wherein the program instructions upon execution, further cause the first IHS to receive a workspace definition from the workspace orchestration service via the third connection [Goldman, [0039] In some examples, each of the virtual desktops 122A-122N is created from a master image that is associated with a virtual machine catalog. This master image and catalog specify attributes of virtual desktops, such as processor type, memory, network connection, operating system, and installed applications. … By doing so, each of the virtual desktops 122A-122N enables users associated with tenant 1 who successfully authenticate to the domain to access domain resources such as the file share 108 via the virtual desktops 122A-122N. Further, each of the virtual desktops 122A-122N is configured enable users to initiate and interact with installed applications and otherwise conduct interactive computing sessions via the virtual desktops 122A-122N, the virtualization infrastructure, and the users' personal computing devices. The examiner construes enabling users to initiate and interact with virtual and personal computing devices after successful authentication to be the same as receiving work space definition via the third connection.].

Regarding claim 7, the combination Kowalski, Goldman, and Fairfax discloses the first IHS of claim 6, wherein the program instructions upon execution, further cause the first IHS to transmit context information to the workspace orchestration service [Goldman, [0032] The user interface 142 is configured to process this configuration information to generate and transmit a variety of request messages to the catalog service 144 via an application programming interface (API) exposed and implemented by the catalog service 144.; The examiner construes context information to be same as the configuration information of the prior art.], and wherein the workspace orchestration service is configured to: (i) calculate a security target [Goldman, [0066] Continuing with the process 300, the catalog service configures 308 authentication credentials used to access the virtual machine. For example, the catalog service can transmit one or more API calls to (or otherwise interoperate with) the IaaS system to change authentication credentials associated with the newly created virtual machine from default credentials to the authentication credentials specified in the build request.] and a productivity target based upon the context information [Goldman, [0064] In some examples, the catalog service identifies the DaaS virtual network by accessing a record from a catalog service data store (e.g., the catalog service data store 146 of FIG. 1) that associates an identifier of the virtual network with an identifier of the tenant and an identifier of the network connection type specified in the build request.], and (ii) create the workspace definition based upon the security target and the productivity target [Goldman, [0070] Continuing with the process 300, the catalog service generates 316 the new master image from the previously created and customized virtual machine.]. 

Regarding claim 10, the combination Kowalski, Goldman, and Fairfax discloses the first IHS of claim 6, wherein the workspace definition comprises at least one of: a threat monitoring level, a threat detection level, a threat analytics level, a threat response level, a storage confidentiality level, a network confidentiality level, a memory confidentiality level, a display confidentiality level, a user authentication level, an Information Technology (IT) administration level, a regulatory compliance level, a local storage control level, a Central Processing Unit (CPU) access level, a graphics access level, an application usage level, or an application installation level.  [Goldman, [0039] In some examples, each of the virtual desktops 122A-122N is created from a master image that is associated with a virtual machine catalog. This master image and catalog specify attributes of virtual desktops, such as processor type, memory, network connection, operating system, and installed applications. In the example of FIG. 1, each of the virtual desktops 122A-122N is also configured to join the domain of tenant 1 by interoperating with the directory service 106 and to enable users associated with tenant 1 to authenticate to the domain via the directory service 106. By doing so, each of the virtual desktops 122A-122N enables users associated with tenant 1 who successfully authenticate to the domain to access domain resources such as the file share 108 via the virtual desktops 122A-122N. Further, each of the virtual desktops 122A-122N is configured enable users to initiate and interact with installed applications and otherwise conduct interactive computing sessions via the virtual desktops 122A-122N, the virtualization infrastructure, and the users' personal computing devices.]

Regarding claim 11, the combination Kowalski, Goldman, and Fairfax discloses the first IHS of claim 6, wherein the program instructions, upon execution, further cause the IHS to instantiate a workspace based upon the workspace definition. [Goldman, [0039] In some examples, each of the virtual desktops 122A-122N is created from a master image that is associated with a virtual machine catalog. This master image and catalog specify attributes of virtual desktops, such as processor type, memory, network connection, operating system, and installed applications.]

Regarding claim 12, Kowalski discloses a memory storage device [Fig. 2, memory 52] having program instructions stored thereon that, upon execution by an Information Handling System (IHS) [Sever Authentication server 24] of 
establish [Kowalski, Col. 8, lines 2-4, The old smart device 22(old) sends a transfer initiate message 130 to the authentication server 26 (FIG. 3).] a first connection with a first IHS; 
receive device identification information of a second IHS from the first IHS [Kowalski, Col. 8, lines 4-6, The transfer initiate message 130 includes device-binding information (HIDnew) obtained from the new smart device 22((new), and the signature (SHIDnew).], wherein the first IHS is configured to retrieve the device identification information from the second IHS over a second connection [Col. 7, lines 10-14, The user then enters a start transfer command into the old smart device 22(old), which responds by (i) sending a start transfer command message 120 to the new smart device 22(new) and (ii) awaiting a reply. ]; 
authenticate the device identification information against a database provided by a manufacturer of the second IHS [Kowalski, Col. 8, lines 7-18, Upon receipt of the transfer initiate message 130, the authentication service circuitry 102 of the authentication server 26 performs a signature confirmation operation 132 to make sure that the smart device 22(old) can be trusted. In particular, the authentication service circuitry 102 evaluates the signature (SHIDnew) based on the device-binding information (HIDnew), i.e., the authentication service circuitry 102 verifies that the signature (SHIDnew) was derived from the user PIN, the device-binding information (HIDnew), and the token seed of the soft token application in the old smart device 22(old).]; and 
in response to a successful authentication, establish a third connection with the second IHS. [Kowalski, Col. 8, lines 56-62, In response, the new smart device 22(new) sends a dynamic seed provisioning message 160 to the authentication server 26. In particular, the new smart device 22(new) uses one or more of the signatures (HIDnew, SHIDserver) as an authentication code and establishes communications with the dynamic seed provisioning circuitry 104 of the authentication server 26 using the network address,]
Kowalski does not appear to explicitly disclose a workspace orchestration service and a database provided by a manufacture of the first IHS. 
However, Goldman discloses a workspace orchestration service [a Desktop as a Service (DaaS)]. 
Kowalski and Goldman are considered to be analogous to the claimed invention because they are in the same field of network security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kowalski to incorporate the teachings of Goldman to provide a computing system autonomously provisioning at least a portion of a desktop as a service (DaaS) system that creates a catalog of virtual desktops to an account associated with a tenant of the computing system and one or more virtual desktops associated with a tenant within the computing device based on the catalog. [Goldman, Abstract, paragraphs [0004]-[0010]; [0009] In another example, a method of autonomously provisioning at least a portion of a desktop as a service (DaaS) system is provided. The method includes receiving, via a network interface, a request to add a catalog of virtual desktops to an account associated with a tenant of a computing service, and transmitting, in response to reception of the request, a plurality of requests to a computing service. The plurality of requests include at least one request to create a first virtual network associated with the tenant within the computing service, at least one request to connect the first virtual network to a second virtual network within the computing service, at least one request to create the catalog within the computing service, at least one request to create a connector, the connector being configured to couple one or more virtual desktops to a virtualization infrastructure, and at least one request to connect the connector to the first virtual network.]
Further, both of Kowalski and Goldman does not appear to explicitly disclose a database provided by a manufacture of the first IHS.
However, Fairfax discloses a database provided by a manufacture of the first IHS. [[0038] In some examples, when IoT devices such as IoT device 341 and IoT device 342 are manufactured, an attestation key pair is generated. In some examples, the attestation key pair includes an attestation private key and an attestation public key. In some examples, the private attestation key is burned into fuses and are not readable by software on the device. In some examples, the public key is also burned into fuses but is exportable and readable. In some examples, the IoT device is provisioned by provisioning service 394 when the IoT device is first activated by a customer. In some examples, during provisioning, the public attestation key is sent to authentication service 395 for ingestion into authentication service databases.]
Kowalski and Fairfax are considered to be analogous to the claimed invention because they are in the same field of network security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kowalski to incorporate the teachings of Fairfax to provide authentication and attestation of a device in response to an authentication request and to issue a short-term certification to be used to authenticate the device for other services. [Fairfax, [0017] Briefly stated, the disclosed technology is generally directed to device authentication and attestation. In one example of the technology, a request for a nonce from a device is received. In some examples, the nonce is sent in response to the request. In some examples, an authentication request that includes the nonce, a set of measurements associated with the device, and a cryptographic signature generated from a private key associated with the device is received. In some examples, the device is validated based on the authentication request. In some examples, in response to successful validation of the device, a short-term certificate is generated for the device.; [0018] Authentication and attestation of a device may be accomplished via verification of a set of measurements received from a device. The set of measurements may include a verifiable list of all software, including the versions of the software, running on the device, and a signature by a private key of the device. Upon successful authentication and attestation of the device, a short-term certificate may be issued to the device. The short-term may expire after a relatively short period of time, such as 24 hours. Until the short-term certificate expires, the short-term certification may be used to authenticate the device to other services.]

Regarding claim 13, the combination Kowalski, Goldman, and Fairfax discloses the first IHS of claim 12, wherein the program instructions, upon execution further cause the IHS to establish a trust relationship with the second IHS prior to the first connection [Kowalski, Col. 6, lines 38-43, Along these lines, prior to beginning the transfer process, the user of the old smart device 22(old) may authenticate with the authentication server 26 (also see FIG. 1) via a standard authentication method and establish a secure connection between the old smart device 22(old) and the authentication server 26.].

Regarding claim 14, the combination Kowalski, Goldman, and Fairfax discloses the memory storage device of claim 12, wherein the program instructions upon execution, further cause the IHS to: 
transmit an orchestration code to the first IHS [Fairfax, [0129] At step 3, in some examples, authentication service 595 generates a cryptographically strong nonce to supply to device 501.], wherein the first IHS is configured to transmit the orchestration code to the second IHS; and 
receive device identification information and the orchestration code encrypted with a first key from the first IHS [Fairfax, [0130] At step 4, in some examples, device 501 takes the nonce and stores it in the DR1 register of device 501. In some examples, device 501 then computes the final digest by executing the DR_Sign_ECC Security Complex operation.; [0131] At step 5, in some examples, device 501 sends this digest and signature, its public key, and the measurement list that device 501 used to authentication service 595 for validation.], wherein the first IHS is configured to forward the encrypted device identification information and orchestration code to the workspace orchestration service; 
retrieve a second key corresponding to the first key [Fairfax, [0132] At step 6, in some examples, authentication service 595 receives the data and then does a series of validation steps. In some examples, authentication service 595 starts the series of validation steps by looking up the public key in device DB 596 and validating that device 501 is a known device.]; and 
decrypt the encrypted device identification information and orchestration code using the second key. [Fairfax, [0132] At step 6, in some examples, authentication service 595 receives the data and then does a series of validation steps. In some examples, authentication service 595 starts the series of validation steps by looking up the public key in device DB 596 and validating that device 501 is a known device.]

Regarding claim 15, the combination Kowalski, Goldman, and Fairfax discloses the memory storage device of claim 12, wherein the program instructions, upon execution, further cause the IHS to: 
transmit Transport Layer Security (TLS) or Secure Sockets Layer (SSL) data to the first IHS [Kowalski, Col. 8, lines 36-47, Upon receipt of the dynamic seed provisioning commence message 150, the old smart device 22(old) provides dynamic seed provisioning start message 152 to the new smart device 22(new). The dynamic seed provisioning start message 152 includes (i) the signature (SHIDnew) and (ii) a network address of the dynamic seed provisioning circuitry 104 of the authentication server 26 (e.g., a URL), and directs the new smart device 22(new) to enter a dynamic seed provisioning exchange directly with the authentication server 26 (i.e., token seed provisioning between the new smart device 22(new) and the authentication server 26 with no involvement of the old smart device 22(old)).; Col. 6, lines 33-38, It should be understood that, as the various components communicate with each other, these components can rely on particular secure protocols to prevent attackers from stealing information (e.g., a short-range wireless protocol such as Bluetooth, SSL communications, direct copper cabling, and so on).], wherein the first IHS is configured to transmit the TLS or SSL data to the second IHS; and 
establish the third connection using the TLS or SSL data. [Kowalski, Col. 8, lines 56-62, In response, the new smart device 22(new) sends a dynamic seed provisioning message 160 to the authentication server 26. In particular, the new smart device 22(new) uses one or more of the signatures (HIDnew, SHIDserver) as an authentication code and establishes communications with the dynamic seed provisioning circuitry 104 of the authentication server 26 using the network address.]

Regarding claim 16, the combination Kowalski, Goldman, and Fairfax discloses the memory storage device of claim 12, wherein the database comprises a software entitlement database. [Fairfax, [0134] At step 8, in some examples, authentication service 595 determines that the list of software is complete and ordered correctly. In some examples, authentication service 595 then asks update DB 597 for the list of software that is allowed to run on device 501.].

Regarding claim 17, the combination Kowalski, Goldman, and Fairfax discloses the memory storage device of claim 12, wherein the program instructions upon execution, further cause the IHS to transmit a workspace definition to the second IHS via the third connection, and wherein the second IHS is configured to instantiate a workspace based upon the workspace definition. [Goldman, [0039] In some examples, each of the virtual desktops 122A-122N is created from a master image that is associated with a virtual machine catalog. This master image and catalog specify attributes of virtual desktops, such as processor type, memory, network connection, operating system, and installed applications.]

Regarding claim 18, the combination Kowalski, Goldman, and Fairfax discloses the memory storage device of claim 17, wherein the program instructions upon execution, further cause the IHS to: 
receive context information from the second IHS [Goldman, [0032] The user interface 142 is configured to process this configuration information to generate and transmit a variety of request messages to the catalog service 144 via an application programming interface (API) exposed and implemented by the catalog service 144.; The examiner construes context information to be same as the configuration information of the prior art.]; 
calculate a security target [Goldman, [0066] Continuing with the process 300, the catalog service configures 308 authentication credentials used to access the virtual machine. For example, the catalog service can transmit one or more API calls to (or otherwise interoperate with) the IaaS system to change authentication credentials associated with the newly created virtual machine from default credentials to the authentication credentials specified in the build request.] and a productivity target [Goldman, [0064] In some examples, the catalog service identifies the DaaS virtual network by accessing a record from a catalog service data store (e.g., the catalog service data store 146 of FIG. 1) that associates an identifier of the virtual network with an identifier of the tenant and an identifier of the network connection type specified in the build request.] based upon the context information; and 
create the workspace definition [Goldman, [0070] Continuing with the process 300, the catalog service generates 316 the new master image from the previously created and customized virtual machine.] based upon the security target and the productivity target.

Regarding claim 20, Kowalski discloses a method, comprising: 
establishing [Col. 7, lines 14-18, The user optionally then enters a complimentary start transfer command into the new smart device 22(new), which responds by sending a start transfer reply message 122 including device-binding information (HIDnew) to the old smart device 22(old).], by a first Information Handling System (IHS), a first connection with a second IHS; 
transmitting [Col. 7, lines 14-18, The user optionally then enters a complimentary start transfer command into the new smart device 22(new), which responds by sending a start transfer reply message 122 including device-binding information (HIDnew) to the old smart device 22(old)], by the first IHS, device identification information received from the second IHS to [Col. 8, lines 1-4, Next, after the old smart device 22(old) performs the signature generation operation, the old smart device 22(old) sends a transfer initiate message 130 to the authentication server 26 (FIG. 3).]; 
in response to a successful authentication of the device identification information by the workspace orchestration service [Kowalski, Col. 8, lines 19-13, After the authentication service circuitry 102 confirms the signature (SHIDnew), the authentication service circuitry 102 provides a setup message 140 directing the dynamic seed circuitry 104 of the authentication server to prepare a new token seed for dynamic seed provision.;  Col. 8, lines 36-47, Upon receipt of the dynamic seed provisioning commence message 150, the old smart device 22(old) provides dynamic seed provisioning start message 152 to the new smart device 22(new). The dynamic seed provisioning start message 152 includes (i) the signature (SHIDnew) and (ii) a network address of the dynamic seed provisioning circuitry 104 of the authentication server 26 (e.g., a URL), and directs the new smart device 22(new) to enter a dynamic seed provisioning exchange directly with the authentication server 26 (i.e., token seed provisioning between the new smart device 22(new) and the authentication server 26 with no involvement of the old smart device 22(old)).; Col. 6, lines 33-38, It should be understood that, as the various components communicate with each other, these components can rely on particular secure protocols to prevent attackers from stealing information (e.g., a short-range wireless protocol such as Bluetooth, SSL communications, direct copper cabling, and so on).]; and 
transmit, by the first IHS, the TLS or SSL data to the second IHS, wherein the second IHS is configured to establish a third connection with the workspace orchestration service using the TLS or SSL data [Kowalski, Col. 8, lines 56-62, In response, the new smart device 22(new) sends a dynamic seed provisioning message 160 to the authentication server 26. In particular, the new smart device 22(new) uses one or more of the signatures (HIDnew, SHIDserver) as an authentication code and establishes communications with the dynamic seed provisioning circuitry 104 of the authentication server 26 using the network address.]
Kowalski does not appear to explicitly disclose a workspace orchestration service and a database provided by a manufacture of the first IHS. 
However, Goldman discloses a workspace orchestration service [a Desktop as a Service (DaaS)]. 
Kowalski and Goldman are considered to be analogous to the claimed invention because they are in the same field of network security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kowalski to incorporate the teachings of Goldman to provide a computing system autonomously provisioning at least a portion of a desktop as a service (DaaS) system that creates a catalog of virtual desktops to an account associated with a tenant of the computing system and one or more virtual desktops associated with a tenant within the computing device based on the catalog. [Goldman, Abstract, paragraphs [0004]-[0010]; [0009] In another example, a method of autonomously provisioning at least a portion of a desktop as a service (DaaS) system is provided. The method includes receiving, via a network interface, a request to add a catalog of virtual desktops to an account associated with a tenant of a computing service, and transmitting, in response to reception of the request, a plurality of requests to a computing service. The plurality of requests include at least one request to create a first virtual network associated with the tenant within the computing service, at least one request to connect the first virtual network to a second virtual network within the computing service, at least one request to create the catalog within the computing service, at least one request to create a connector, the connector being configured to couple one or more virtual desktops to a virtualization infrastructure, and at least one request to connect the connector to the first virtual network.]
Further, both of Kowalski and Goldman does not appear to explicitly disclose a database provided by a manufacture of the first IHS.
However, Fairfax discloses a database provided by a manufacture of the first IHS. [[0038] In some examples, when IoT devices such as IoT device 341 and IoT device 342 are manufactured, an attestation key pair is generated. In some examples, the attestation key pair includes an attestation private key and an attestation public key. In some examples, the private attestation key is burned into fuses and are not readable by software on the device. In some examples, the public key is also burned into fuses but is exportable and readable. In some examples, the IoT device is provisioned by provisioning service 394 when the IoT device is first activated by a customer. In some examples, during provisioning, the public attestation key is sent to authentication service 395 for ingestion into authentication service databases.]
Kowalski and Fairfax are considered to be analogous to the claimed invention because they are in the same field of network security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kowalski to incorporate the teachings of Fairfax to provide authentication and attestation of a device in response to an authentication request and to issue a short-term certification to be used to authenticate the device for other services. [Fairfax, [0017] Briefly stated, the disclosed technology is generally directed to device authentication and attestation. In one example of the technology, a request for a nonce from a device is received. In some examples, the nonce is sent in response to the request. In some examples, an authentication request that includes the nonce, a set of measurements associated with the device, and a cryptographic signature generated from a private key associated with the device is received. In some examples, the device is validated based on the authentication request. In some examples, in response to successful validation of the device, a short-term certificate is generated for the device.; [0018] Authentication and attestation of a device may be accomplished via verification of a set of measurements received from a device. The set of measurements may include a verifiable list of all software, including the versions of the software, running on the device, and a signature by a private key of the device. Upon successful authentication and attestation of the device, a short-term certificate may be issued to the device. The short-term may expire after a relatively short period of time, such as 24 hours. Until the short-term certificate expires, the short-term certification may be used to authenticate the device to other services.]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Goldman and Fairfax, further in view of Soman et al. (US PG Publication No. 2021/0218766 A1, hereinafter “Soman”).

Regarding claim 9, the combination Kowalski, Goldman, and Fairfax discloses the first IHS of claim 7, Goldman further discloses wherein the productivity target is calculated by the workspace orchestration service based upon at least one of [Goldman, [0054] This catalog request can include configuration information specifying attributes for virtual desktops included in the catalog. These virtual desktop attributes can include a type of virtual computing session, a machine performance profile, a master image to be applied, a connection type, and a power schedule. … The machine performance profile can list a type of virtual processor and an amount of virtual memory to be allocated to the virtual desktop.]: a resource metric associated with a locale of the first IHS, a resource metric associated with a user of the first IHS, a resource metric associated with a network of the first IHS, a resource metric associated with hardware of the first IHS, or a resource metric associated with a storage system of a requested datafile.
The combination Kowalski, Goldman, and Fairfax does not explicitly disclose that the security target is calculated, at least in part, based upon at least one of ~. 
However, Soman discloses that the security target is calculated, at least in part, based upon at least one of: a risk metric associated with a locale of the first IHS, a risk metric associated with a user of the first IHS, a risk metric associated with a network of the client IHS, a risk metric associated with hardware of the first IHS, a risk metric associated with a requested datafile, or a regulatory risk metric associated with the user, the locale, and the requested datafile [Soman, [0015] End user device 130 employs a risk score data collection module 113 to monitor how the end user is accessing his or her remote desktop. Risk score data collection module 113 includes user behavior risk score agent 131, device risk score computing agent 132, and identity detection agent 133. User behavior risk score agent 131 monitors login behavior of a user. … Additionally, geolocation information associated with where the user is logging in from may be obtained as a factor for the user behavior risk score. … Device risk score computing agent 132 monitors information about the device used to connect to the remote desktop. For example, when the device is the user's work computer located in an on-premises enterprise network, it is considered a low risk device.]. 
Kowalski and Soman are considered to be analogous to the claimed invention because they are in the same field of network security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kowalski to incorporate the teachings of Soman to provide a secure virtual desktop environment that determines a risk level associated with a user session for accessing a cloud-based virtual desktop infrastructure, based on the determined risk level, makes the user access different amounts of user profile data and/or user data stored in the cloud network for the user session. [Soman, Abstract, paragraphs [0003]-[0004]; [0004] According to one embodiment, user data that is generated during a remote desktop session is stored in a cloud storage according to a risk level of the remote desktop session. The cloud storage has provisioned therein a plurality of storage containers, including first and second storage containers, where the first storage container stores less percentage of the user data than the second storage container. The first storage container is selected for storing the user data if the determined risk level of the remote desktop session is at a first level and the second storage container is selected for storing the user data if the determined risk level of the remote desktop session is at a second level that is lower than the first level. These containers may be encrypted with different keys.]

Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEONGSOOK YI whose telephone number is (571)272-9407. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.Y./Examiner, Art Unit 2496                                                                                                                                                                                                        

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496